Title: Thomas Jefferson to Robert S. Garnett, 18 June 1819
From: Jefferson, Thomas
To: Garnett, Robert Selden


          
            Dear Sir
             Monticello. June 18. 19.
          
          Your favor of Mar. 20. was recieved in due time, and it’s contents communicated to the Visitors who met on the 29th of that month. the recommendations of Dr Speed, mr Bonfils, and the testimonials of Don Marcus Escopenichi would certainly have commanded their serious attention and respect, but that a previous question had precluded all proposals of the kind. they had decided that it was not expedient to divert any of the funds of the University from the object of building for the present year. I had doubted whether it would better answer M. Escopenichi’s views to retain or return his papers, until I recieved a suggestion from mr Girardin that the return was desired. I now therefore inclose them, and regret that they are in a state in some degree mutilated. the immense mass of papers I recieve and must file has obliged me, from an early period, to throw away all covers, and to tear off blank leaves; by which I found that I reduced the mass to one third of it’s bulk. these papers have undergone that operation.
          Altho the University will not be opened at all until April next, & then but partially, I thought it of great importance to procure the establishment of a classical school in Charlottesville where the Greek & Latin might be critically taught, & subjects be thereby prepared for entrance into the University when that should be opened. an instructor of high qualifications was accordingly procured, who has commenced a school there, which is filling fast, and will soon overflow beyond what he can undertake. he teaches also French, Spanish & Italian; and in order that such young men as chuse to acquire the habit of speaking French might have an opportunity of doing so, we invited Laporte from the Calfpasture to come and keep a boarding house for the accomodation of the pupils. he has a respectable & amiable family whose habitual conversation is French; and after a while it is proposed that the boarders there shall be permitted to speak nothing else. his terms of boarding are 126.D. a year, and mr Stack’s for tuition 30.D., one half in both cases necessarily payable in advance: which I mention as some of your neighbors might wish to place their sons in a state of preparation for the University. I salute you with great respect and esteem.
          
             Th: Jefferson
          
        